Title: From George Washington to Colonel William Woodford, 10 November 1775
From: Washington, George
To: Woodford, William



Dear Sir,
Cambridge, 10 November, 1775.

Your favor of the 18th of September came to my hands on Wednesday last, through Boston, and open, as you may suppose. It might be well to recollect by whom you sent it, in order to discover if there has not been some treachery practised.
I do not mean to flatter, when I assure you, that I highly approve of your appointment. The inexperience you complain of is a common case, and only to be remedied by practice and close attention. The best general advice I can give, and which I am sure you stand in no need of, is to be strict in your discipline; that is, to require nothing unreasonable of your officers and men, but see that whatever is required be punctually complied with. Reward and punish every man according to his merit, without partiality or prejudice; hear his complaints; if well founded, redress them; if otherwise, discourage them, in order to prevent frivolous ones. Discourage vice in every shape, and impress upon the mind of every man, from the first to the lowest, the importance of the cause, and what it is they are contending for. For ever keep in view the necessity of guarding against surprises. In all your marches, at times, at least, even when there is no possible danger, move with front, rear, and flank guards, that they may be familiarized to the use; and be regular in your encampments, appointing necessary guards for the security of your camp. In short, whether you expect an enemy or not, this should be practised; otherwise your attempts

will be confused and awkward, when necessary. Be plain and precise in your orders, and keep copies of them to refer to, that no mistakes may happen. Be easy and condescending in your deportment to your officers, but not too familiar, lest you subject yourself to a want of that respect, which is necessary to support a proper command. These, Sir, not because I think you need the advice, but because you have been condescending enough to ask it, I have presumed to give as the great outlines of your conduct.
As to the manual exercise, the evolutions and manoeuvres of a regiment, with other knowledge necessary to the soldier, you will acquire them from those authors, who have treated upon these subjects, among whom Bland (the newest edition) stands foremost; also an Essay on the Art of War; Instructions for Officers, lately published at Philadelphia; the Partisan; Young; and others.
My compliments to Mrs. Woodford; and that every success may attend you, in this glorious struggle, is the sincere and ardent wish of, dear Sir, your affectionate humble servant.
